                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ENOVSYS LLC,
               Plaintiff,
vs.
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE                CIVIL ACTION NO.: 2:21-cv-00315
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                         JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.


               Defendants.




                      PLAINTIFF ENOVSYS LLC’S JURY DEMAND
       Pursuant to Civil Rule CV-38(a), Plaintiff Enovsys LLC hereby files this Jury Demand

demanding a jury for all issues so triable.

Dated: August 20, 2021                        ZHEN LAW FIRM
                                              By: /s/ Chris J. Zhen                 _
                                              Chris J. Zhen (CA BAR# 275575)
                                              ZHEN LAW FIRM
                                              5670 Wilshire Blvd #1800
                                              Los Angeles, CA 90036
                                              Telephone: (213) 935-0715
                                              chris.zhen@zhenlawfirm.com

                                              Attorneys for Plaintiff Enovsys LLC
